DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 5, it appears the phrase "after maintained" should read "after being maintained".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation that the furnace “has a structure capable of” partitioning the respective steps.  The metes and bounds of the claimed “structure” are unclear, and it is unclear as to how a single structure can partition multiple steps.  Furthermore, it is unclear if said structure actually functions within the claimed method to partition said steps, or if it somehow is merely is “capable of” performing this (indefinite) task in some unspecified manner, but does not actually carry out this task in the claimed method.  See also the related rejection above for claim 3.
Claim 7 recites the limitation “the reduced product cooled in the cooling step in the reduction treatment step” in lines 3-4. It is unclear what the relative connection is between the terms “cooling step” and “reduction treatment step”. For instance, it is unclear if “the reduced product” refers to the product obtained after the cooling step or the reduction treatment step.
Additionally, claim 7 recites the limitation "the reduction treatment step" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 (upon which claim 7 is dependent) recites “a reduction step” in line 6, there is no prior recitation of “a reduction treatment step”. Thus, it is unclear which step this limitation refers to. Clarification and correction is required.
in the cooling step in the reduction treatment step” in lines 2-3. As explained for claim 7 above, it is unclear what the relative connection is between the terms “cooling step” and “reduction treatment step”.
Additionally, claim 15 recites the limitation "the reduction treatment step" in line 3.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 (upon which claim 15 is dependent) recites “a reduction step” in line 6, there is no prior recitation of “a reduction treatment step”. Thus, it is unclear which step this limitation refers to. Clarification and correction is required.
Claim 16 recites the limitation “the reduced product cooled in the cooling step in the reduction treatment step” in lines 2-3. As explained for claim 7 above, it is unclear what the relative connection is between the terms “cooling step” and “reduction treatment step”.
Additionally, claim 16 recites the limitation "the reduction treatment step" in line 3.  It is unclear whether this limitation refers to “a treatment in the reduction step” of line 4 of claim 3 (upon which claim 16 is dependent) or “a reduction step” in line 6 of claim 1 (upon which claim 3 is dependent). Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sawa et al. (US 6126718 A1).
Regarding claim 1, Sawa teaches method of producing a reduced metal by charging and stacking a raw material containing a metal-containing material and a solid reducing material on a horizontally moving heart of a traveling heart furnace (Abstract). The metal-containing material includes oxides such as iron ore (Column 1, lines 47-51), while the solid reducing material are preferably pellets having incorporated carbonaceous material (Column 1, lines 44-45). The mixture of the metal-containing material and solid reducing material (Column 1, lines 42-44) is charged into a rotary hearth furnace containing a preheating zone, a reducing zone, and a cooling zone (Column 1, lines 36-40; see rotating hearth 11 in Figure 1(a)). While Sawa does not explicitly teach a drying step in which a mixture obtained by mixing a metal oxide and a carbonaceous reducing agent is dried, the mixture being charged into the preheating zone of the rotary hearth furnace (Column 5, lines 15-20) would read on a drying step, as the mixture would be dried upon being preheated.
Regarding claim 2, Sawa teaches all the limitations of claim 1 as set forth above, as well as partitioning the rotary hearth furnace to effectively maintain a high temperature in the 
Regarding claim 3, Sawa teaches all the limitations of claim 2 as set forth above, as well as the rotary hearth furnace being physically partitioned between the melting zone and the cooling zone or the reducing zone (Column 5, lines 33-41). Both the reducing zone 10b and the melting zone 10c are situated in the same rotary hearth furnace (see Figure 7), reading on a treatment in the reduction step and a treatment in the temperature maintenance step being performed using the same rotary hearth furnace.
Regarding claim 4, Sawa teaches all the limitations of claim 2 as set forth above, as well as a mixture of a metal oxide and a carbonaceous reducing agent being kept at a temperature of 1480 to 1500°C, and reduced and melted to form metal and slag (Column 10, lines 6-9).
Regarding claim 5, Sawa teaches all the limitations of claim 1 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
Regarding claim 6, Sawa teaches all the limitations of claim 1 as set forth above, as well as a raw material comprising a mixture of iron oxide ore and solid reducing material, preferably pellets having incorporated carbonaceous material (Column 1, lines 42-51). The raw material can be agglomerated into briquettes or pellets (Column 4, lines 29-32), which reads on a 
Regarding claim 7, Sawa teaches all the limitations of claim 1 as set forth above, as well as that after the raw material is heated and melted, the metal and slag respectively coagulate and disperse (Column 4, lines 50-54). Upon cooling, bodies of solid metal and solid slag can be collected separately (Column 4, lines 59-60).
Regarding claim 10, Sawa teaches all the limitations of claim 3 as set forth above, as well as a mixture of a metal oxide and a carbonaceous reducing agent being kept at a temperature of 1480 to 1500°C, and reduced and melted to form metal and slag (Column 10, lines 6-9).
Regarding claim 11, Sawa teaches all the limitations of claim 2 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
Regarding claim 12, Sawa teaches all the limitations of claim 3 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
Regarding claim 13, Sawa teaches all the limitations of claim 2 as set forth above, as well as a raw material comprising a mixture of iron oxide ore and solid reducing material, preferably pellets having incorporated carbonaceous material (Column 1, lines 42-51). The raw material can be agglomerated into briquettes or pellets (Column 4, lines 29-32), which reads on a pretreatment step in which a treatment of forming the obtained mixture into a lump product or a treatment of filling the mixture in a prescribed container.
claim 14, Sawa teaches all the limitations of claim 3 as set forth above, as well as a raw material comprising a mixture of iron oxide ore and solid reducing material, preferably pellets having incorporated carbonaceous material (Column 1, lines 42-51). The raw material can be agglomerated into briquettes or pellets (Column 4, lines 29-32), which reads on a pretreatment step in which a treatment of forming the obtained mixture into a lump product or a treatment of filling the mixture in a prescribed container.
Regarding claim 15, Sawa teaches all the limitations of claim 2 as set forth above, as well as that after the raw material is heated and melted, the metal and slag respectively coagulate and disperse (Column 4, lines 40-54). Upon cooling, bodies of solid metal and solid slag can be collected separately (Column 4, lines 59-60).
Regarding claim 16, Sawa teaches all the limitations of claim 3 as set forth above, as well as that after the raw material is heated and melted, the metal and slag respectively coagulate and disperse (Column 4, lines 40-54). Upon cooling, bodies of solid metal and solid slag can be collected separately (Column 4, lines 59-60).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Sugitatsu et al. (US 2005/0211020 A1).
Regarding claim 8, Sawa teaches all the limitations of claim 1 as set forth above However, Sawa does not explicitly teach that the nickel ore is a nickel oxide ore.
	Sugitatsu teaches a process for producing ferronickel from a feedstock containing nickel oxide ore (Abstract, [0001]). The process includes a mixing step of mixing a feedstock containing nickel oxide and iron oxide with a carbonaceous reductant, a reducing step of heating and reducing the mixture in a moving hearth furnace, and a smelting step of smelting the reduced mixture to prepare ferronickel ([0012]).
Sawa and Sugitatsu are analogous because both are directed to producing metals by reducing an agglomerated mixture of a metal oxide and a carbonaceous reducing agent.
	As Sawa discloses using a nickel ore (Column 4, lines 1-7) but is silent as to what kind of nickel ore is used, one of ordinary skill would naturally look to the art to choose a specific nickel ore. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a nickel oxide ore as taught in Sugitatsu as the metal oxide in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).
	Regarding claim 9, Sawa teaches all the limitations of claim 1 as set forth above. However, Sawa does not teach the reduced product containing ferronickel.
	Sugitatsu teaches that after reducing a mixture of nickel oxide ore and coal in an electric furnace, ferronickel is produced ([0003]).
	As Sawa discloses a reduced metal product being formed after the mixture is reduced (Column 5, lines 7-15) but is silent as to what kind of reduced metal is produced, one of ordinary skill would naturally look to the art to choose a specific reduced metal product to 
	Regarding claim 17, Sawa teaches all the limitations of claim 2 as set forth above However, Sawa does not explicitly teach that the nickel ore is a nickel oxide ore.
Sugitatsu teaches a process for producing ferronickel by reducing agglomerates formed by mixing a feedstock containing nickel oxide ore (Abstract, [0001]), iron oxide, and a carbonaceous reductant (Abstract).
	As shown above in claim 8, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a nickel oxide ore as taught in Sugitatsu as the metal oxide in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).
	Regarding claim 18, Sawa teaches all the limitations of claim 3 as set forth above However, Sawa does not explicitly teach that the nickel ore is a nickel oxide ore.
Sugitatsu teaches a process for producing ferronickel by reducing agglomerates formed by mixing a feedstock containing nickel oxide ore (Abstract, [0001]), iron oxide, and a carbonaceous reductant (Abstract).
	As shown above in claim 8, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a nickel oxide ore 
	Regarding claim 19, Sawa teaches all the limitations of claim 2 as set forth above. However, Sawa does not teach the reduced product containing ferronickel.
Sugitatsu teaches that after reducing a mixture of nickel oxide ore and coal in an electric furnace, ferronickel is produced ([0003]).
	As shown above in claim 9, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a mixture of nickel oxide, iron oxide, and a reducing agent to produce ferronickel as taught in Sugitatsu in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).
	Regarding claim 20, Sawa teaches all the limitations of claim 3 as set forth above. However, Sawa does not teach the reduced product containing ferronickel.
Sugitatsu teaches that after reducing a mixture of nickel oxide ore and coal in an electric furnace, ferronickel is produced ([0003]).
	As shown above in claim 9, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a mixture of nickel oxide, iron oxide, and a reducing agent to produce ferronickel as taught in Sugitatsu in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).

Double Patenting
Claims 1-2, 4-9, 11, 13, 15, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-12, and 17-20 of copending Application No. 16/484,654 (reference application, herein referred to as ‘654). Although the claims at issue are not identical, they are not patentably distinct from each other because while '654 recites a rotary hearth furnace "not having a partition structure in an interior" in line 6 of claim 1, claim 1 of the instant application is silent on whether there is partition structure in the rotary heart furnace.  Further, instant claim 3 simply recites that the furnace “has a structure capable of partitioning the respective steps”, which does not specify (a) that the structure is actually a partition, per se, (b) that the structure is used as a partition within the claimed method (only that it is “capable of” serving as such), and (c) where the structure is located with respect to the furnace, whether exterior or interior.  Thus, claim 1 is anticipated by claim 1 of ‘654.
Additionally, instant claims 5 and 11 recite that “a reducing temperature is set to 1200°C or higher and 1450°C or lower” in lines 3-4, while claims 5 and 12 of ‘654 recite “a reducing temperature is set to 1200°C or higher and 1500°C or lower”. Since the ranges taught in claims 5 and 11 are encompassed by those taught in claims 5 and 12 of ‘654, ‘654 anticipates claims 4 and 11. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/PHILLIP H LEUNG/Examiner, Art Unit 1733